UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TONYA EVETTE RHODES,                            DOCKET NUMBER
                  Appellant,                         AT-0752-12-0316-X-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: September 25, 2015
       AFFAIRS,
                 Agency.




                  THIS ORDER IS NONPRECEDENTIAL 1

           Tonya Evette Rhodes, Brandon, Florida, pro se.

           W. Cheryl Griffith, Esquire, St. Petersburg, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                           ORDER

¶1         The administrative judge issued a compliance initial decision finding the
     agency noncompliant with the March 15, 2013 initial decision in the underlying
     removal appeal.     MSPB Docket No. AT-0752-12-0316-C-1, Compliance File
     (CF), Tab 11, Compliance Initial Decision (CID). On April 13, 2015, we issued a

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     nonprecedential order finding the agency in partial compliance.            Rhodes v.
     Department of Veterans Affairs, MSPB Docket No. AT-0752-12-0316-X-1, Order
     (Apr. 13, 2015); Compliance Referral File (CRF), Tab 5.              For the reasons
     discussed below, we again find the agency in partial compliance and order it to
     take appropriate action to bring itself into full compliance.

        DISCUSSION OF ARGUMENTS AND EVIDENCE ON COMPLIANCE
¶2         On March 15, 2013, the administrative judge issued an initial decision
     reversing the appellant’s removal and requiring the agency to restore her effective
     February 15, 2012. MSPB Docket No. AT-0752-12-0316-I-1, Initial Appeal File
     (IAF), Tab 47, Initial Decision at 16. The decision required the agency to pay her
     appropriate back pay and benefits. Id. Neither party filed a petition for review,
     and the initial decision became the final decision of the Board.
¶3         On July 30, 2013, the appellant filed a petition for enforcement.          She
     contended that the agency: failed to pay her the correct amount of back pay, with
     interest; erroneously generated an overpayment notice relating to her Federal
     Employee Health Benefit (FEHB) premiums, causing the agency to attempt to
     collect a nonexistent debt; failed to make the required 1% Thrift Savings Plan
     (TSP) contributions; and failed to withhold money from her back pay for Federal
     Employee Group Life Insurance (FEGLI) premiums. CF, Tab 1 at 3-4, Tab 10
     at 4, 7.
¶4         On December 10, 2013, the administrative judge issued a compliance initial
     decision finding the agency noncompliant with the March 15, 2013 initial
     decision.   CID.   The administrative judge determined that the agency failed
     adequately to explain its back pay calculations, including how it calculated the
     back pay period and interest amounts. CID at 3. The administrative judge further
     found that the agency failed to provide evidence to show that it made appropriate
     transfers to the appellant’s TSP account and FEGLI.                Id.   Finally, the
     administrative judge found that the agency admitted it may have erroneously
                                                                                         3

     submitted a debt notice to the Office of Personnel Management (OPM) regarding
     the appellant’s FEHB plan and had not provided evidence that it corrected such
     error. Id. Neither party filed a petition for review.
¶5         On January 13, 2014, the agency filed evidence of purported compliance, to
     which the appellant responded on January 31, 2014. 2          CRF, Tabs 1, 3.     On
     April 13, 2015, the Board issued a nonprecedential order finding the agency in
     partial compliance and ordering it, in pertinent part, to take the following steps to
     bring itself into full compliance:
           1. Submit a narrative explanation regarding the appellant’s entitlement to a
              within-grade increase (WIGI) and overtime pay during the back pay
              period.   Submit evidence that the agency paid any amounts owing,
              with interest.
           2. Submit a narrative explanation regarding whether the agency withheld
              optional FEGLI contributions from the appellant’s back pay, and how
              much.     If necessary, submit evidence that the agency refunded any
              amounts withheld, plus interest.
           3. Submit a narrative explanation regarding how the agency calculated its
              1% TSP contributions, accounting for any amounts owed for a WIGI and
              overtime. Provide evidence that the agency deposited the appropriate
              amounts in the appellant’s TSP fund.
           4. Submit evidence that the agency provided the appellant any applicable
              notice and opportunity to request waiver of the debts arising from the
              annual leave and employee retirement contribution overpayments.




     2
       Following these submissions, the case was referred to an Office of General Counsel
     (OGC) attorney for attempted settlement. In February 2015, after the parties failed to
     reach agreement, the case was transferred to a different OGC attorney for a
     recommended disposition on the merits. The parties did not submit any further
     documents into the record during settlement discussions.
                                                                                   4

          5. Submit evidence that the agency refunded any amounts owed, with
                 interest, for the FEHB debt.
     Rhodes, MSPB Docket No. AT-0752-12-0316-X-1, Order at 10-11; CRF, Tab 5
     at 10-11.
¶6        Following this order, both parties filed submissions. CRF, Tabs 7, 9-10.
     For the reasons explained below, we again find the agency in partial compliance
     and order it to submit evidence of full compliance.

                                           ANALYSIS
¶7        When the Board finds a personnel action unwarranted or not sustainable, it
     orders that the appellant be placed, as nearly as possible, in the situation she
     would have been in had the wrongful personnel action not occurred. House v.
     Department of the Army, 98 M.S.P.R. 530, ¶ 9 (2005).      The agency bears the
     burden to prove its compliance with a Board order. An agency’s assertions of
     compliance must include a clear explanation of its compliance actions supported
     by documentary evidence. Vaughan v. Department of Agriculture, 116 M.S.P.R.
     319, ¶ 5 (2011). The appellant may rebut the agency’s evidence of compliance by
     making “specific, nonconclusory, and supported assertions of continued
     noncompliance.” Brown v. Office of Personnel Management, 113 M.S.P.R. 325,
     ¶ 5 (2010).

     Back Pay and Interest
¶8        The administrative judge ordered the agency to clearly set forth the back
     pay and interest amounts due, including how the amounts were calculated and the
     amount and reason for all deductions. The agency also was required to provide
     proof of payment and to explain any discrepancies between its calculations and
     the amounts shown on the appellant’s Leave and Earning statements. CID at 3-4.
     In our April 13, 2015 order, we found the agency compliant on this issue except
     concerning whether the agency accounted for the appellant’s alleged entitlements
     to a WIGI and 20 hours per month mandatory overtime during the back pay
                                                                                        5

      period and concerning whether the agency properly withheld amounts relating to
      the appellant’s FEGLI, TSP, and FEHB. Rhodes, MSPB Docket No. AT-0752-
      12-0316-X-1, Order at 5; CRF, Tab 5 at 5.
¶9          In its May 1, 2015 response, the agency asserted that the appellant was not
      entitled to a WIGI during the back pay period (February 15 to March 30, 2012)
      because she received a step increase on August 28, 2011, to GS-12 step 4, and
      was required to wait 2 years to be eligible for another increase. CRF, Tab 7 at 4.
      The appellant did not contest this assertion. Accordingly, we find the agency in
      compliance on this issue.
¶10         As to the overtime issue, the agency asserted that it determined that the
      appellant was entitled to 30 hours of overtime pay during the back pay period. Id.
      The agency calculated this amount as $1,632.30 (gross) and provided evidence
      that it had paid this amount, less taxes and deductions, on April 19, 2014. Id.
      at 4-5, 19. The agency stated that it had not paid interest on this amount but had
      requested that the Defense Finance and Accounting Services (DFAS) calculate
      and pay the interest.    Id. at 5.   The appellant did not contest these assertions.
      CRF, Tab 10 at 4. Accordingly, we find the agency in compliance on this issue,
      with the exception of the interest payment. The agency must submit evidence that
      it paid the required interest.
¶11         The appellant contended that the agency was not in compliance with its
      back pay obligations because it did not properly credit her annual leave or permit
      her to “cash in” her leave. Id. It is unclear how these allegations relate to the
      agency’s back pay obligations. Regardless, we found in our previous order that
      the agency was in compliance with its back pay obligations except for the WIGI
      and overtime issues discussed above and the withholding issues (FEGLI, TSP,
      and FEHB) discussed below. Rhodes, MSPB Docket No. AT-0752-12-0316-X-1,
      Order at 5; CRF, Tab 5 at 5. We therefore will not consider the appellant’s new
      claims regarding her back pay.
                                                                                      6

      Federal Employees Group Life Insurance
¶12        The administrative judge ordered the agency to provide evidence that it
      transferred money withheld from the appellant’s back pay for FEGLI to the
      appropriate entity.   CID at 4.   In its January 13, 2014 submission, the agency
      asserted that OPM’s back pay regulations do not permit employee or agency
      contributions for life insurance coverage to be deposited in the fund unless the
      employee “dies during the intervening period or suffered dismemberment
      entitling [her to] benefits” during the back pay period. CRF, Tab 1 at 9. In our
      April 13, 2015 order, we determined that the agency’s position was supported
      by 5 C.F.R. § 870.404(e) and appeared to apply to both basic and optional FEGLI
      contributions. Rhodes, MSPB Docket No. AT-0752-12-0316-X-1, Order at 5-6;
      CRF, Tab 5 at 5-6. We noted, however, that it appeared the agency nonetheless
      had withheld an optional FEGLI contribution of $48.36 from the appellant’s back
      pay. We ordered the agency to explain whether it had withheld this contribution
      and, if it determined that this contribution was improperly withheld, to refund it
      with interest. Rhodes, MSPB Docket No. AT-0752-12-0316-X-1, Order at 10;
      CRF, Tab 5 at 10.
¶13        The agency conceded that it withheld this amount, but stated that it was
      unsure whether this withholding was correct and had submitted a “remedy ticket.”
      CRF, Tab 7 at 5. Because the agency has not submitted the information required
      by our prior order, we find the agency noncompliant on this issue.

      Thrift Savings Plan
¶14        The agency acknowledged that it failed to contribute an amount equal to 1%
      of the appellant’s salary to her TSP account for each pay period during the back
      pay period. CRF, Tab 1 at 6. Instead, the agency mailed the appellant a check
      for an amount equal to the 1% contribution during the four pay periods at issue
      ($92.86). Id. In our April 13, 2015 order, we found the agency noncompliant
      both as to calculating the 1% contribution, and as to depositing the appropriate
                                                                                       7

      amounts into the appellant’s TSP account. Rhodes, MSPB Docket No. AT-0752-
      12-0316-X-1, Order at 7-8; CRF, Tab 5 at 7-8. We ordered the agency to explain
      its calculations and provide evidence that it deposited the appropriate amounts
      into the appellant’s TSP account. Rhodes, MSPB Docket No. AT-0752-12-0316-
      X-1, Order at 11; CRF, Tab 5 at 11.
¶15        The agency subsequently explained that it calculated the 1% TSP
      contribution based on 1% of the appellant’s basic pay, in accordance with
      guidance provided by the TSP. CRF, Tab 7 at 5, 34, 36. The agency stated that it
      had submitted a remedy ticket for this amount to be deposited in the appellant’s
      TSP fund. Id. at 6. The agency also stated that it intended to recoup the $92.86 it
      previously paid to the appellant in error (when it paid the appellant directly
      instead of depositing this amount in her TSP account). Id.
¶16        The appellant contended that the agency should not be permitted to recoup
      the $92.86 paid in error because “allowing [her] to incur a debt due to internal
      miscalculation and training errors are [sic] mean-spirited and does not place
      appellant in a positive position.” CRF, Tab 10 at 5. We disagree. The agency
      paid this amount in error and is permitted to recoup it.      The appellant is not
      entitled to a windfall.     The agency must, however, provide evidence that it
      deposited this amount into the appellant’s TSP account and that her TSP account
      has been credited with the appropriate breakage.

      Debt Notices
           1. Annual Leave Debt
¶17        In its January 13, 2014 submission, the agency explained that it erroneously
      paid the appellant for the 187.5 hours of annual leave she had accrued at the time
      of her removal. The payment was erroneous because the agency already had paid
      the appellant for this leave when it removed her. CRF, Tab 1 at 5. The second
      payment resulted in a debt of $6,800.63 (gross). Id. at 9. The agency maintained
      that this debt was valid.    Id.   In our April 13, 2015 order, we found that the
                                                                                        8

      agency satisfactorily explained the origin of this debt, but failed to submit
      evidence that it provided the appellant any applicable notice and opportunity to
      request waiver of this debt mandated by her collective bargaining agreement.
      Rhodes, MSPB Docket No. AT-0752-12-0316-X-1, Order at 9, 11; CRF, Tab 5
      at 9, 11.
¶18         The agency subsequently submitted evidence that it had twice advised the
      appellant that she could request waiver of this debt. CRF, Tab 7, 47, 50. The
      appellant did not challenge this evidence.    Instead, she stated that she did not
      request waiver of the debt because she did not believe she should owe any money.
      CRF, Tab 10 at 5. As we previously found, however, this debt appears accurate.
      Rhodes, MSPB Docket No. AT-0752-12-0316-X-1, Order at 9; CRF, Tab 5 at 9.
      Because the agency has provided the required waiver notice, we find it in
      compliance on this issue.
            2. Retirement Contributions Debt
¶19         In our prior order, we found that the agency satisfactorily explained that the
      appellant owed a debt for employee and agency retirement contributions that the
      agency erroneously failed to deduct from the payment issued to the appellant on
      June 15, 2013 (which covered hours worked during the back pay period). Rhodes,
      MSPB Docket No. AT-0752-12-0316-X-1, Order at 9; CRF, Tab 5 at 9. As with
      the debt arising from double payment of the appellant’s annual leave, we ordered
      the agency to submit evidence that it provided her any applicable notice and
      opportunity to request waiver of this debt mandated by her collective bargaining
      agreement. Rhodes, MSPB Docket No. AT-0752-12-0316-X-1, Order at 11; CRF,
      Tab 5 at 11.
¶20         The agency stated that it informed the appellant of the waiver procedure for
      the retirement contributions debt at the same time it informed her of the waiver
      procedure for the annual leave debt. CRF, Tab 7 at 6. However, the two waiver
      notices submitted by the agency relate only to the annual leave debt resolved
      above. Id. at 47, 50. We therefore find the agency noncompliant on this issue.
                                                                                      9

      The agency must submit evidence that it expressly notified the appellant of the
      amount owed for retirement contributions and that it informed her how to seek
      waiver of this debt.
            3. FEHB Premiums
¶21         Finally, the agency explained that it erroneously charged the appellant for
      FEHB premiums during the back pay period and for several months afterward,
      creating an apparent debt of $5,160.48 gross ($198.48 per pay period x 26 pay
      periods). CRF, Tab 1 at 9, 65; see CF, Tab 8 at 7. The agency conceded this debt
      should not have been assessed and provided evidence that it notified OPM to
      cancel its attempts to collect the debt. CRF, Tab 1 at 67-69. We ordered the
      agency to provide evidence that (1) it paid the appellant interest on the FEHB
      amounts refunded for the back pay period (February 15 to March 30, 2012), and
      (2) it refunded and paid interest on the FEHB amounts withheld between April 1,
      2012, and May 5, 2013.      Rhodes, MSPB Docket No. AT-0752-12-0316-X-1,
      Order at 11; CRF, Tab 5 at 11.
¶22         Regarding the amount refunded during the back pay period ($793.92), the
      agency stated that it had not paid interest but had submitted a remedy ticket
      requesting that DFAS calculate and pay interest. CRF, Tab 7 at 6. To be deemed
      compliant, the agency must submit evidence that appropriate interest has
      been paid.
¶23         As to the amounts withheld between April 1, 2012, and May 5, 2013, the
      agency stated that it credited these amounts to the appellant’s outstanding annual
      leave debt. Id. at 7, 74, 77. The documentation submitted by the agency does not
      clearly demonstrate that these amounts were credited to the appellant’s debt,
      however. For instance, the agency’s documents appear to show that the agency
      credited $176.91 in each pay period for 16 pay periods. See id. at 75. However,
      according to our understanding of the agency’s previous explanations, the agency
      erroneously withheld FEHB premiums for 22 pay periods between April 1, 2012,
      and May 5, 2013. Moreover, the agency’s previous documentation showed that
                                                                                     10

      the FEHB premiums were $198.48 per pay period, not $176.91 per pay period
      (the amounts apparently credited to the appellant’s debt).      The agency must
      explain these discrepancies and provide a full and comprehensible accounting of
      how it applied these amounts to the appellant’s annual leave debt.

      Other Issues
¶24        The appellant appears to contend that the agency’s repeated failures to
      provide adequate proof of compliance are in retaliation for her prior equal
      employment opportunity activity. CRF, Tab 10 at 6. The Board may adjudicate
      retaliation claims in the context of a compliance decision. Jimenez v. U.S. Postal
      Service, 58 M.S.P.R. 520, 525 (1993). Here, however, there is no indication that
      the agency is deliberately refusing to comply. On the contrary, the agency twice
      has produced evidence of partial compliance, and its failure to achieve full
      compliance appears to be due to the complex calculations required and its
      reliance on DFAS to process its requests.
¶25        The appellant requests $25,000 in compensatory damages.         CRF, Tab 10
      at 6. The Board lacks authority to award compensatory damages in compliance
      proceedings. Cunningham v. Department of Veterans Affairs, 91 M.S.P.R. 523,
      ¶ 3 (2002).

      Further Actions Needed for Compliance
¶26        Within 21 calendar days of the date of this Order, the agency shall submit
      the following:
            1. Evidence that it paid the appropriate amount of interest on the 30 hours
               of overtime pay. This evidence shall include a narrative explanation of
               how the interest was calculated.
            2. An explanation regarding whether the optional FEGLI contribution of
               $48.36 was properly withheld and, if it was not, evidence that this
               amount was refunded, with interest. The interest calculation must be
               supported by a narrative explanation.
                                                                                      11

            3. Evidence that the agency deposited the appropriate TSP contributions
               into the appellant’s TSP account and that the account was credited with
               appropriate breakage.
            4. Evidence that the agency expressly notified the appellant of the amount
               owed for retirement contributions and her options about seeking waiver
               of this debt.
            5. Evidence that the agency paid the appropriate amount of interest on the
               $793.92 refunded for FEHB premiums erroneously withheld during the
               back pay period. This evidence shall include a narrative explanation of
               how the interest was calculated.
            6. A narrative explanation regarding how the FEHB premiums erroneously
               withheld between April 1, 2012, and May 5, 2013, were applied to the
               appellant’s outstanding annual leave debt.         This explanation must
               indicate, at a minimum, which pay periods were affected by the
               erroneous withholdings; the amount erroneously withheld in each pay
               period; when amounts were credited against the annual leave debt, and
               how much; and how much annual leave debt remains outstanding. The
               narrative explanation must be supported by documentary evidence.
¶27        If the agency’s submission does not fully address all the issues required, the
      agency shall submit biweekly reports detailing its progress and efforts until full
      compliance is achieved. If the agency fails to submit the required information or
      the biweekly reports, the Board may issue an order to show cause why sanctions
      should not be imposed against the responsible agency official pursuant
      to 5 U.S.C. § 1204(e)(2)(A) and 5 C.F.R. § 1201.83(a)(2).
¶28        The appellant shall file a response within 14 calendar days of the agency’s
      submission. The appellant shall file a response within 14 calendar days to any
      biweekly report by the agency that contains substantive evidence of compliance
      (as opposed to merely a progress report). Failure to submit responses within the
                                                                              12

required time period may cause the Board to assume the appellant is satisfied and
dismiss the petition for enforcement.




FOR THE BOARD:                          ______________________________
                                        William D. Spencer
                                        Clerk of the Board
Washington, D.C.